[Cite as Gilley v. Ohio Reformatory for Women, 2010-Ohio-1772.]

                                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




VICTORIA J. GILLEY

       Plaintiff

       v.

OHIO REFORMATORY FOR WOMEN

       Defendant
       Case No. 2009-05030

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On February 8, 2010, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. On March 9, 2010, the court
conducted an oral hearing on the motion.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Case No. 2009-05030                                -2-                                        ENTRY

Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
        {¶ 4} According to her complaint, from 2003 to July 15, 2007, plaintiff was an
inmate in the custody and control of defendant pursuant to R.C. 5120.16 at the Ohio
Reformatory for Women in Marysville, Ohio. Plaintiff alleges that on July 19, 2004, and
again on December 15, 2005, she was sexually assaulted by Willie Mapp, a corrections
officer. Plaintiff asserts claims for assault, battery, intentional infliction of emotional
distress, negligence (including both negligent hiring and supervision), and violations of
her constitutional and civil rights.          Plaintiff also alleges that she was continually
threatened by Mapp during her imprisonment and was, therefore, unable to take any
legal action regarding the incidents until her release on July 15, 2007. Plaintiff filed her
complaint on May 21, 2009.
        {¶ 5} On October 23, 2009, the court dismissed plaintiff’s constitutional and civil
rights claims pursuant to Civ.R. 12(B)(1) for lack of subject matter jurisdiction; dismissed
plaintiff’s claims of assault and battery pursuant to the one-year statute of limitations
found in R.C. 2305.111(B); and dismissed plaintiff’s claims of negligence pursuant to
the two-year statute of limitations found in R.C. 2743.16(A).1 However, the court stated:
“to the extent that plaintiff alleges that Mapp continued to threaten her for an
undisclosed period of time after the last assault, and making all reasonable inferences
in favor of plaintiff, the complaint arguably asserts claims for intentional infliction of
emotional distress and/or negligent supervision that accrued within two years of the
filing of her complaint.”



        1
         R.C. 2743.16(A) provides, in relevant part:

        “[C]ivil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised Code
shall be commenced no later than two years after the date of the accrual of the cause of action or within
any shorter period that is applicable to similar suits between private parties.”
Case No. 2009-05030                         -3-                                 ENTRY

       {¶ 6} Defendant attached to its motion an affidavit of Roger Keller, which states,
as follows:
       {¶ 7} “1.      I have personal knowledge of and I am competent to testify to the
facts contained in this Affidavit.
       {¶ 8} “2.      I am employed by the Ohio Department of Rehabilitation and
Correction (DRC) as the Human Capital Management Senior Analyst at the Ohio
Reformatory for Women (ORW).
       {¶ 9} “3.      Through my employment with DRC at ORW, I am familiar with and
maintain the personnel records of all current and former ORW employees.
       {¶ 10} “4.     I have reviewed Willie Mapp’s personnel file.     Further, I have
personal knowledge of Willie Mapp being formerly employed by DRC at ORW as a
correction officer.
       {¶ 11} “5.     Willie Mapp began working as a correction officer for DRC at ORW
on August 18, 1997.
       {¶ 12} “6. Willie Mapp resigned from his employment for DRC at ORW effective
July 13, 2004.
       {¶ 13} “7.     Willie Mapp has not been re-employed by DRC at ORW in any
capacity since July 13, 2004.
       {¶ 14} “8.     Willie Mapp has not been authorized to act on behalf of DRC at ORW
in any capacity since his resignation effective July 13, 2004.”
       {¶ 15} Construing the evidence most strongly in plaintiff’s favor, the court finds
that there is no genuine issue as to any material fact and that defendant is entitled to
judgment as a matter of law. The affidavit of Roger Keller establishes that Mapp’s last
day of employment with defendant was July 13, 2004. Plaintiff filed her complaint on
May 21, 2009. The court finds that plaintiff’s remaining claims are barred by the two-
year statute of limitations found in R.C. 2743.16(A). Therefore, defendant’s motion for
summary judgment is GRANTED and judgment is rendered in favor of defendant. Court
Case No. 2009-05030                        -4-                                   ENTRY

costs are assessed against plaintiff. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.



                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge

cc:


Daniel J. Ryan                               Emily M. Simmons
1370 Ontario Avenue, #2000                   Eric A. Walker
Cleveland, Ohio 44113                        Assistant Attorneys General
                                             150 East Gay Street, 18th Floor
                                             Columbus, Ohio 43215-3130
HTS/cmd
Filed April 12, 2010
To S.C. reporter April 21, 2010